United States Court of Appeals
                     For the First Circuit


No. 03-2221

  IN RE CITIGROUP, INC., CAPITAL ACCUMULATION PLAN LITIGATION,


               WILLIAM LOMAS, On Behalf of Himself
                and All Others Similarly Situated,

                     Plaintiffs, Appellees,

                               v.

               TRAVELERS PROPERTY CASUALTY CORP.,

                      Defendant, Appellant.




                          ERRATA SHEET


     The opinion of this Court issued on July 16, 2004, is amended
as follows:

page 7, line 8: delete the word "arbitration" following "motion to

     stay."